Title: To George Washington from Major General William Heath, 13 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 13th 1779
        
        I take the Liberty to enclose a paragraph of a Letter which I received from Genl Nixon on yesterday, The Ground on which that Brigade is encamped was before occupied by General Huntingtons Brigade—I desired General Nixon to mention another Spot if he had one in view, He has this morning as your Excellency will observe proposed Balled Hill—I would request your Opinion of the propriety of the Brigades moving to that place, there is no Spot of Ground proper for an Encampment within the Gorge except at a Considerable distance, I would not trouble your Excellency on this Subject were it not for the particular Situation, of that Post.
        On receiving a verbal Signification of your Excellencys Pleasure on yesterday for countermanding the Detachment destined to the Sound, it was immediately done the Detachment had marched as far as the village, before the order could overtake them. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      